PER CURIAM.
As the state correctly asserts, because the trial judge was aware of the recommended sentencing guidelines and the sentences imposed for the appellant’s non-capital offenses did not exceed the recommended guidelines, the court’s failure to use a scoresheet did not constitute reversible error. See Stokes v. State, 476 So.2d 313, 313 (Fla. 1st DCA 1985). The court’s failure to use a scoresheet in this case was *573harmless — at best. See Hamilton v. State, 537 So.2d 194, 194 (Fla. 2d DCA 1989); Williams v. State, 529 So.2d 366, 367 (Fla. 2d DCA 1988). We therefore affirm the order denying the appellant’s motion made pursuant to rule 3.800, Florida Rules of Criminal Procedure.
Affirmed.